Citation Nr: 1307554	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-23 288	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical strain, to include as secondary to service-connected lumbar strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to February 1984. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, denied the Veteran service connection for a neck condition.  In a June 2007 rating decision, the RO, inter alia, confirmed and continued the denial of service connection for a neck condition.  In an August 2007 rating decision, the RO confirmed and continued the previous denial of service connection for a neck condition.  The Veteran filed a notice of disagreement (NOD) in July 2007, and the RO issued a statement of the case (SOC) in July 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2008. 

In September 2009, the Veteran and his daughter testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

In January 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in an October 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In August 2012, the Board remanded the claim on appeal again to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in a January 2013 SSOC) and returned this matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDING OF FACT

In February 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal his claim for service connection for a cervical strain, to include as secondary to service-connected lumbar strain.


CONCLUSION OF LAW

The criteria for the withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn this issue on appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.



ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


